Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 7-9 and 15-18 are allowed.

The present invention is drawn to a method for making a base material comprising polyorganosiloxane in at least a part of a surface of a treatment target hydrophilic, the method comprising applying a surface treatment liquid comprising a (A) resin and a (B) solvent to the at least a part of a surface of the base material wherein a ratio of a structural unit having an anionic group to total structural units of the (A) resin is 5 mole % or less, the (A) resin comprises a functional group I that is a hydroxyl group and/or a cyano group, and optionally a functional group II that is a hydrophilic group other than the functional group I, the (A) resin contains a structural unit comprising a cationic group, and a pH of the surface treatment liquid is 5 to 14.  
Another embodiment of the invention is a method for making a base material comprising polyorganosiloxane in at least a part of a surface of a treatment target hydrophilic, wherein the (A) resin has a structural unit derived from a monomer represented by the following formula (A4):  CH2=CR2-CONH-R4a-N+R1aR2aR3aX-, and a ratio of the structural unit derived from the monomer represented by formula (A4) to total structural units of the (A) resin is 50 mole % ot 85 mole %.
See claims for full details.

Subject of claims is patentably distinct over Applicant’s PTO-1449 and references cited in PTO-892.  None of the references teaches claimed method.  
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        August 9, 2021